Form: Dismiss TRAP 42.3






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PAULA HASSENPFLUG,

                            Appellant,
v.

DR. ENES KANLIC, M.D.,

                            Appellee.

§

§

§

§

§

No. 08-06-00322-CV

Appeal from the

327th District Court 

of El Paso County, Texas

(TC# 2005-8578)



MEMORANDUM OPINION

            Appellant Paula Hassenpflug is attempting to appeal from an order of the trial court signed
on June 13, 2006, granting Appellee Dr. Enes Kanlic, M.D.’s motion to dismiss and dismissing
Appellant’s claims with prejudice.  On July 12, 2006, Appellant filed a motion for new trial. 
Because Appellant timely filed a motion for new trial, her notice of appeal was due no later than
September 11, 2006.  See Tex.R.App.P. 26.1.  However, Appellant did not file her notice of appeal
until November 20, 2006.
            Pending before the Court is Appellee’s motion to dismiss this appeal for want of jurisdiction. 
See Tex.R.App.P. 42.3.  On December 6, 2006, the Clerk of this Court notified Appellant that this
Court may not have jurisdiction over her appeal because it appeared the notice of appeal was not
timely filed.  Appellant was advised that her appeal would be dismissed unless any party could show
cause for continuing the appeal within ten days from the date of receipt of this Court’s letter. 
Appellant failed to respond to this Court’s notice.  Accordingly, we grant Appellee’s motion to
dismiss this appeal and dismiss the appeal for want of jurisdiction.  See Tex.R.App.P. 42.3(a), (c).
                                                                        KENNETH R. CARR, Justice

January 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating